 



Exhibit 10(g)
DIGI INTERNATIONAL INC.
NON-OFFICER STOCK OPTION PLAN
AS AMENDED AND RESTATED AS OF NOVEMBER 27, 2006
1. Purpose of Plan. The purpose of this Digi International Inc. Non-Officer
Stock Option Plan (the “Plan”), is to promote the interests of Digi
International Inc., a Delaware corporation (the “Company”), and its stockholders
by providing key personnel of the Company and its subsidiaries (other than
officers and directors of the Company) with an opportunity to acquire a
proprietary interest in the Company and thereby develop a stronger incentive to
put forth maximum effort for the continued success and growth of the Company and
its subsidiaries. In addition, the opportunity to acquire a proprietary interest
in the Company will aid in attracting and retaining key personnel of outstanding
ability.
2. Administration of Plan. This Plan shall be administered by a committee of two
or more directors (the “Committee”) appointed by the Company’s board of
directors (the “Board”). A majority of the members of the Committee shall
constitute a quorum for any meeting of the Committee, and the acts of a majority
of the members present at any meeting at which a quorum is present or the acts
unanimously approved in writing by all members of the Committee shall be the
acts of the Committee. Subject to the provisions of this Plan, the Committee may
from time to time adopt such rules for the administration of this Plan as it
deems appropriate. The decision of the Committee on any matter affecting this
Plan or the rights and obligations arising under this Plan or any option granted
hereunder, shall be final, conclusive and binding upon all persons, including
without limitation the Company, stockholders, employees and optionees. To the
full extent permitted by law, (i) no member of the Committee, the CEO Stock
Option Committee (if any) or the Authorized Officer (as defined in this
paragraph 2) shall be liable for any action or determination taken or made in
good faith with respect to this Plan or any option granted hereunder and
(ii) the members of the Committee, the CEO Stock Option Committee and the
Authorized Officer shall be entitled to indemnification by the Company against
and from any loss incurred by such member or person by reason of any such
actions and determinations. The Committee may delegate (x) all or any part of
its authority under this Plan to a one person committee consisting of the Chief
Executive Officer of the Company as its sole member (the “CEO Stock Option
Committee”) for purposes of granting and administering awards or (y) its
authority to designate Eligible Participants to receive options under the Plan
and to determine the number of options to be granted to such Eligible
Participant to an officer of the Company (an “Authorized Officer”); provided
that the Authorized Officer cannot designate himself or herself as an Eligible
Participant to receive options under the Plan. The stock option grants by the
Authorized Officer pursuant to this paragraph 2 shall not exceed the number of
shares of Common Stock available for issuance under this Plan taking into
account any outstanding and unexercised options, subject to such further
limitations on the authority of the Authorized Officer as the Committee shall
approve.
3. Shares Subject to Plan. The shares that may be made subject to options
granted under this Plan shall be authorized and unissued shares of common stock
(the “Common Shares”) of the Company, $.01 par value, or Common Shares held in
treasury, and they shall not exceed 2,750,000 in the aggregate, except that, if
any option lapses or terminates for any reason before

 



--------------------------------------------------------------------------------



 



such option has been completely exercised, the Common Shares covered by the
unexercised portion of such option may again be made subject to options granted
under this Plan.
4. Eligible Participants. Options may be granted under this Plan to any key
employee of the Company or any subsidiary thereof, who is not an officer or
director of the Company, and may also be granted to other individuals or
entities who are not “employees” but who provide services to the Company or a
parent or subsidiary thereof in the capacity of an advisor or consultant.
References herein to “employed,” “employment” and similar terms (except
“employee”) shall include the providing of services in any such capacity or as a
director. The employees and other individuals and entities to whom options may
be granted pursuant to this paragraph 4 are referred to herein as “Eligible
Participants.”
5. Terms and Conditions of Employee Options.
     (a) Subject to the terms and conditions of this Plan, the Committee may,
from time to time prior to December 1, 2006, grant to such Eligible Participants
as the Committee may determine options to purchase such number of Common Shares
of the Company on such terms and conditions as the Committee may determine. In
determining the Eligible Participants to whom options shall be granted and the
number of Common Shares to be covered by each option, the Committee may take
into account the nature of the services rendered by the respective Eligible
Participants, their present and potential contributions to the success of the
Company, and such other factors as the Committee in its sole discretion shall
deem relevant. The date and time of approval by the Committee of the granting of
an option shall be considered the date and the time of the grant of such option.
     (b) The purchase price of each Common Share subject to an option granted
pursuant to this paragraph 5 shall be fixed by the Committee. Such purchase
price may be set at not less that 50% of the Fair Market Value (as defined
below) of a Common Share on the date of grant.
     (c) “Fair Market Value” as of any date means, unless otherwise expressly
provided in the Plan:
     (i) the closing sale price of a Common Share on such date, or, if no sale
of Common Shares shall have occurred on that date, on the next preceding day on
which a sale of Common Shares occurred
     (A) on the composite tape for NASDAQ-listed shares, or
     (B) if the Common Shares are not quoted on the composite tape for
NASDAQ-listed shares, on the principal United States Securities Exchange
registered under the Securities Exchange Act of 1934, as amended, on which the
Common Shares are listed, or
     (ii) if clause (i) is inapplicable, the mean between the closing “bid” and
the closing “asked” quotation of a Common Share on that date, or, if no closing
bid or asked quotation is made on that date, on the next preceding day on which
a closing bid and asked quotation is made, on the National Association of
Securities Dealers, Inc. Automated Quotations System or any system then in use,
or

2



--------------------------------------------------------------------------------



 



     (iii) if clauses (i) and (ii) are inapplicable, what the Committee
determines in good faith to be 100% of the fair market value of a Common Share
on that date, using such criteria as it shall determine, in its sole discretion,
to be appropriate for valuation.
     (d) Each option agreement provided for in paragraph 13 hereof shall specify
when each option granted under this Plan shall become exercisable.
     (e) Each option granted pursuant to this paragraph 5 and all rights to
purchase shares thereunder shall cease on the earliest of:
     (i) ten years after the date such option is granted or on such date prior
thereto as may be fixed by the Committee on or before the date such option is
granted;
     (ii) the expiration of the period after the termination of the optionee’s
employment within which the option is exercisable as specified in paragraph 7(b)
or 7(c), whichever is applicable; or
     (iii) the date, if any, fixed for cancellation pursuant to paragraph 7 of
this Plan.
In no event shall any option be exercisable at any time after its original
expiration date. When an option is no longer exercisable, it shall be deemed to
have lapsed or terminated and will no longer be outstanding.
6. Manner of Exercising Options. A person entitled to exercise an option granted
under this Plan may, subject to its terms and conditions and the terms and
conditions of this Plan, exercise it in whole at any time, or in part from time
to time, by delivery to the Company at its principal executive office, to the
attention of its President, of written notice of exercise, specifying the number
of shares with respect to which the option is being exercised, accompanied by
payment in full of the purchase price of the shares to be purchased at the time.
The purchase price of each share on the exercise of any option shall be paid in
full in cash (including check, bank draft or money order) at the time of
exercise or, at the discretion of the holder of the option, by delivery to the
Company of unencumbered Common Shares having an aggregate Fair Market Value on
the date of exercise equal to the purchase price, or by a combination of cash
and such unencumbered Common Shares. Provided, however, that a person exercising
a stock option shall not be permitted to pay any portion of the purchase price
with stock if, in the opinion of the Committee, payment in such manner could
have adverse financial accounting consequences for the Company. No shares shall
be issued until full payment therefor has been made, and the granting of an
option to an individual shall give such individual no rights as a stockholder
except as to shares issued to such individual.
7. Transferability and Termination of Options.
     (a) During the lifetime of an optionee, only such optionee or his or her
guardian or legal representative may exercise options granted under this Plan,
and no option granted under this Plan shall be assignable or transferable by the
optionee otherwise than by will or the laws of descent and distribution or
pursuant to a domestic relations order as defined in the Internal Revenue Code
of 1986, as amended, or any amendment thereto (the “Code”) or Title I of the
Employee Retirement Income Security Act (“ERISA”), or the rules thereunder;
provided,

3



--------------------------------------------------------------------------------



 



however, that any optionee may transfer a stock option granted under this Plan
to a member or members of his or her immediate family (i.e., his or her
children, grandchildren and spouse) or to one or more trusts for the benefit of
such family members or partnerships in which such family members are the only
partners, if (i) the option agreement with respect to such options, which must
be approved by the Committee, expressly so provides either at the time of
initial grant or by amendment to an outstanding option agreement and (ii) the
optionee does not receive any consideration for the transfer. Any options held
by any such transferee shall continue to be subject to the same terms and
conditions that were applicable to such options immediately prior to their
transfer and may be exercised by such transferee as and to the extent that such
option has become exercisable and has not terminated in accordance with the
provisions of the Plan and the applicable option agreement. For purposes of any
provision of this Plan relating to notice to an optionee or to vesting or
termination of an option upon the death, disability or termination of employment
of an optionee, the references to “optionee” shall mean the original grantee of
an option and not any transferee.
     (b) During the lifetime of an optionee, an option may be exercised only
while the optionee is employed by the Company or a parent or subsidiary thereof,
and only if such optionee has been continuously so employed since the date the
option was granted, except that:
     (i) unless otherwise provided in a stock option agreement, an option
granted to an optionee shall continue to be exercisable for three months after
termination of such optionee’s employment but only to the extent that the option
was exercisable immediately prior to such optionee’s termination of employment;
     (ii) in the case of an optionee who is disabled (within the meaning of
Section 22(e)(3) of the Code) while employed, the option granted to such
optionee may be exercised within one year after termination of such optionee’s
employment; and
     (iii) as to any optionee whose termination occurs following a declaration
pursuant to paragraph 7 of this Plan, the option granted to such optionee may be
exercised at any time permitted by such declaration.
     (c) An option may be exercised after the death of the optionee, but only
within one year after the death of such optionee.
     (d) In the event of the disability (within the meaning of Section 22(e)(3)
of the Code) or death of an optionee, any option granted to such optionee that
was not previously exercisable shall become immediately exercisable in full if
the disabled or deceased optionee shall have been continuously employed by the
Company or a parent or subsidiary thereof between the date such option was
granted and the date of such disability, or, in the event of death, a date not
more than three months prior to such death.
8. Dissolution, Liquidation, Merger. In the event of (a) a proposed merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, unless appropriate provision
shall have been made for the protection of the outstanding options granted under
this Plan by the substitution, in lieu of such options, of options to purchase
appropriate voting common stock (the “Survivor’s Stock”) of the corporation
surviving any such merger or consolidation or, if appropriate, the parent
corporation of the

4



--------------------------------------------------------------------------------



 



Company or such surviving corporation, or, alternatively, by the delivery of a
number of shares of the Survivor’s Stock which has a Fair Market Value as of the
effective date of such merger or consolidation equal to the product of (i) the
excess of (x) the Event Proceeds per Common Share (as hereinafter defined)
covered by the option as of such effective date, over (y) the option price per
Common Share, times (ii) the number of Common Shares covered by such option, or
(b) the proposed dissolution or liquidation of the Company (such merger,
consolidation, dissolution or liquidation being herein called an “Event”), the
Committee shall declare, at least ten days prior to the actual effective date of
an Event, and provide written notice to each optionee of the declaration, that
each outstanding option, whether or not then exercisable, shall be cancelled at
the time of, or immediately prior to the occurrence of, the Event (unless it
shall have been exercised prior to the occurrence of the Event) in exchange for
payment to the holder of each cancelled option, within ten days after the Event,
of cash equal to the amount (if any), for each Common Share covered by the
cancelled option, by which the Event Proceeds per Common Share (as hereinafter
defined) exceeds the exercise price per Common Share covered by such option. At
the time of the declaration provided for in the immediately preceding sentence,
each option shall immediately become exercisable in full and each holder of an
option shall have the right, during the period preceding the time of
cancellation of the option, to exercise his or her option as to all or any part
of the Common Shares covered thereby. Each outstanding option granted pursuant
to this Plan that shall not have been exercised prior to the Event shall be
cancelled at the time of, or immediately prior to, the Event, as provided in the
declaration, and this Plan shall terminate at the time of such cancellation,
subject to the payment obligations of the Company provided in this paragraph 8.
For purposes of this paragraph, “Event Proceeds per Common Share” shall mean the
cash plus the fair market value, as determined in good faith by the Committee,
of the non-cash consideration to be received per Common Share by the
stockholders of the Company upon the occurrence of the Event.
9. Substitution Options. Options may be granted under this Plan from time to
time in substitution for stock options held by employees of other corporations
who are about to become employees of the Company or a subsidiary of the Company,
or whose employer is about to become a subsidiary of the Company, as the result
of a merger or consolidation of the Company or a subsidiary of the Company with
another corporation, the acquisition by the Company or a subsidiary of the
Company of all or substantially all the assets of another corporation or the
acquisition by the Company or a subsidiary of the Company of at least 50% of the
issued and outstanding stock of another corporation. The terms and conditions of
the substitute options so granted may vary from the terms and conditions set
forth in this Plan to such extent as the Board at the time of the grant may deem
appropriate to conform, in whole or in part, to the provisions of the stock
options in substitution for which they are granted.
10. Tax Withholding. Delivery of Common Shares upon exercise of any nonstatutory
stock option granted under this Plan shall be subject to any required
withholding taxes. A person exercising such an option may, as a condition
precedent to receiving the Common Shares, be required to pay the Company a cash
amount equal to the amount of any required withholdings. In lieu of all or any
part of such a cash payment, the Committee may, but shall not be required to,
permit the optionee to elect to cover all or any part of the required
withholdings, and to cover any additional withholdings up to the amount needed
to cover such optionee’s full FICA and federal, state and local income tax
liability with respect to income arising from the exercise of the option,
through a reduction of the number of Common Shares delivered to the person

5



--------------------------------------------------------------------------------



 



exercising the option or through a subsequent return to the Company of shares
delivered to the person exercising the option.
11. Termination of Employment. Neither the transfer of employment of an optionee
between any combination of the Company, a parent corporation or a subsidiary
thereof, nor a leave of absence granted to such optionee and approved by the
Committee, shall be deemed a termination of employment for purposes of this
Plan. The terms “parent” or “parent corporation” and “subsidiary” as used in
this Plan shall have the meaning ascribed to “parent corporation” and
“subsidiary corporation”, respectively, in Sections 424(e) and (f) of the Code.
12. Adjustment for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of Financial Accounting Standards No. 123
(revised 2004)) that causes the per Share value of Common Shares to change, such
as a stock dividend, stock split, spin off, rights offering, or recapitalization
through a large, nonrecurring cash dividend, the Committee shall cause there to
be made an equitable adjustment to (i) the number and kind of Common Shares that
may be issued under the Plan and (ii) the number and kind of Common Shares and
the exercise price (if applicable) of any then outstanding awards of options,
provided that, with respect to all awards of options, no such adjustment shall
be authorized to the extent that such adjustment would cause the awards to be
subject to adverse tax consequences under Section 409A of the Code. In the event
of any other change in corporate capitalization, such as a merger,
consolidation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code), or any partial
or complete liquidation of the Company, including an Event (subject to Plan
Section 8), such equitable adjustments described in the foregoing sentence may
be made as determined to be appropriate and equitable by the Committee to
prevent dilution or enlargement of rights. In either case, any such adjustment
shall be conclusive and binding for all purposes of the Plan. Unless otherwise
determined by the Committee, the number of Common Shares subject to an option
shall always be a whole number. In no event shall an outstanding option be
amended for the sole purpose of reducing the exercise price thereof.
13. Other Terms and Conditions. The Committee shall have the power, subject to
the other limitations contained herein, to fix any other terms and conditions
for the grant or exercise of any option under this Plan. Nothing contained in
this Plan, or in any option granted pursuant to this Plan, shall confer upon any
optionee any right to continued employment by the Company or any parent or
subsidiary of the Company or limit in any way the right of the Company or any
such parent or subsidiary to terminate an optionee’s employment at any time.
14. Option Agreements. All options granted under this Plan shall be evidenced by
a written agreement in such form or forms as the Committee may from time to time
determine.
15. Amendment and Discontinuance of Plan. The Board may at any time amend,
suspend or discontinue this Plan. No amendment to this Plan shall, without the
consent of the holder of an option previously granted under this Plan, shall
alter or impair any option.
16. Effective Date. This Plan shall be effective April 2, 1998.

6